Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/8/2021.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 3/8/2021 and 1/25/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on EP 16306688.9, filed on 12/15/2016.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


4.	Claims 1-20 of the instant application are rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1-10 of US Patent 10939885 (hereafter ‘885).

5.	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention.  Claims 1-20 of the instant application are anticipated in the limitations of claims 1-10 of cited patent ‘885. The claims of the instant application are broader than those of cited patent ‘885 and merely omit certain limitations in the claims of the cited patent ‘885.

Instant Application
Claim 1
US Patent ‘885
Claim 1
A vascular structure visualization apparatus, comprising: a data provision processor configured to provide a set of non-contrast X-ray images of a region of interest of a patient and to provide a set of contrast X-ray images of the region of interest of a patient; an image processor configured to perform spatial subtraction of the non-contrast X-ray images to generate spatially-subtracted mask images, and to perform spatial subtraction of contrast X-ray images to generate spatially-subtracted X-ray live-images, wherein the image processor is further configured to perform a temporal subtraction by subtracting the spatially-subtracted mask images from the spatially-subtracted X-ray live-images to generate spatial-temporal subtracted X-ray live-images; and an output interface configured to output the spatial-temporal subtracted X-ray live-images.
A device for visualizing vascular structures, comprising: a data provision unit; a data processing module; and an output unit; wherein the data provision unit is configured to provide a first sequence of non-contrast X-ray images of a region of interest of a patient for use as raw X-ray mask images; and to provide a second sequence of contrast X-ray images of the region of interest of a patient for use as raw X-ray live-images; wherein the data processing module is configured to perform a first spatial subtraction for the first sequence of non-contrast X-ray images resulting in a first sequence of spatial-subtracted mask images; and to perform a second spatial subtraction for the second sequence of contrast X-ray images resulting in a second sequence of spatial-subtracted X-ray live-images; and to perform a temporal subtraction by subtracting the spatial-subtracted mask images from the spatial-subtracted X-ray live-images resulting in a sequence of spatial-temporal subtracted X-ray live-images; wherein the output unit is configured to output the sequence of spatial-temporal subtracted X-ray live-images.

	Table 1	

Instant Application
Claim 8
US Patent ‘885
Claim 3
A medical imaging system for visualizing vascular structures, comprising: an X-ray imaging device comprising an X-ray source and an X-ray detector; and a vascular structure visualization device comprising an image processor configured to perform spatial subtraction of non-contrast X-ray images to generate spatial-subtracted mask images, and to perform spatial subtraction of contrast X-ray images to generate spatial-subtracted X-ray live-images, wherein the image processor is further configured to perform a temporal subtraction by subtracting the spatial-subtracted mask images from the spatial-subtracted X-ray live-images to generate spatial-temporal subtracted X-ray live-images.
A medical imaging system for visualizing vascular structures, comprising: an X-ray imaging device comprising an X-ray source and an X-ray detector; and the device for visualizing vascular structures according to claim 1; wherein the X-ray imaging device is configured to provide at least a plurality of X-ray images of a region of interest of a patient as the second sequence of contrast X-ray images.

Table 2

Instant Application
Claim 13
US Patent ‘885
Claim 4
A method for visualizing vascular structures, comprising: providing a first set of non-contrast X-ray images of a region of interest of a patient; performing spatial subtraction for the first set of non-contrast X-ray images resulting in a first set of spatial-subtracted mask images; providing a set of contrast X-ray images of the region of interest of a patient; performing spatial subtraction for the set of contrast X-ray images resulting in a set of spatial-subtracted X-ray live-images; and performing a temporal subtraction by subtracting the set of spatial-subtracted mask images from the set of spatial-subtracted X-ray live-images resulting in a sequence of spatial-temporal subtracted X-ray live-images.
A method for visualizing vascular structures, comprising the following steps: a1) providing a first sequence of non-contrast X-ray images of a region of interest of a patient for use as raw X-ray mask images; a2) performing a first spatial subtraction for the first sequence of non-contrast X-ray images resulting in a first sequence of spatial-subtracted mask images; b1) providing a second sequence of contrast X-ray images of the region of interest of a patient for use as raw X-ray live-images; b2) performing a second spatial subtraction for the second sequence of contrast X-ray images resulting in a second sequence of spatial-subtracted X-ray live-images; and c) performing a temporal subtraction by subtracting the spatial-subtracted mask images from the spatial-subtracted X-ray live-images resulting in a sequence of spatial-temporal subtracted X-ray live-images.

Table 3


Instant Application
Claim 17
US Patent ‘885
Claim 9
A non-transitory computer-readable medium having stored thereon instructions that when executed by processing circuitry of a vascular visualization device causes the processing circuitry to: provide a first set of non-contrast X-ray images of a region of interest of a patient; perform spatial subtraction for the set of non-contrast X-ray images resulting in a set of spatial-subtracted mask images; provide a set of contrast X-ray images of the region of interest of a patient; perform spatial subtraction for the set of contrast X-ray images resulting in a set of spatial-subtracted X-ray live-images; and perform a temporal subtraction by subtracting the set of spatial-subtracted mask images from the set of spatial-subtracted X-ray live-images resulting in a sequence of spatial-temporal subtracted X-ray live-images.
A computing unit executing a computer program element for controlling a device for visualizing vascular structures, comprising: a data provision unit; a data processing module; and an output unit; wherein the data provision unit is configured to provide a first sequence of non-contrast X-ray images of a region of interest of a patient for use as raw X-ray mask images; and to provide a second sequence of contrast X-ray images of the region of interest of a patient for use as raw X-ray live-images; wherein the data processing module is configured to perform a first spatial subtraction for the first sequence of non-contrast X-ray images resulting in a first sequence of spatial-subtracted mask images; and to perform a second spatial subtraction for the second sequence of contrast X-ray images resulting in a second sequence of spatial-subtracted X-ray live-images; and to perform a temporal subtraction by subtracting the spatial-subtracted mask images from the spatial-subtracted X-ray live-images resulting in a sequence of spatial-temporal subtracted X-ray live-images; wherein the output unit is configured to output the sequence of spatial-temporal subtracted X-ray live-images, which, when being executed by the computing unit, is adapted to perform the method steps of claim 4

Table 4


6.	As can be seen in Tables 1-4, each of the claimed limitations of independent claims 1, 8, 13, and 17 of the instant application are included within the claimed limitations of claims 1, 3, 4, and 9 of cited patent '885.  Additionally, claims 2-7, 10-12, 14-16, and 18-20 of the instant application are anticipated by claims 1-10 of cited patent ‘885.  

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664